Morse, J.
The respondent was convicted in justice’s cour.t *24of having’ been drunk and intoxicated in an assemblage of people, in the dwelling-house of one Cyrus Smith, in the township of Bingham, in the county of Clinton, “ collected together for the purpose of a social dance,” contrary to section 7 of act No. 259, of the Session Laws of 1881. How. Stat. § 2276.1
Upon appeal to the circuit court the question of the constitutionality of this section was properly raised by his counsel. The circuit judge held the section to be constitutional, and the respondent was again convicted.
The case comes to this Court on exceptions.
It is claimed that under section 20 of article 4 of the Constitution, which provides that “ no law shall embrace more than one object, which shall be expressed in its title,” this section is invalid and void. The title to act 259, Laws 1881, reads:
“ An act to regulate the sale of spirituous, malt, brewed, fermented and vinous liquors; to prohibit the sale of such liquors to minors, to intoxicated persons, and to persons in the habit of getting intoxicated ; to provide a remedy against persons selling liquors to husbands or children in certain cases; and to repeal all acts, or parts of acts inconsistent herewith.”
Section 7 of the act is as follows :
“ Any person who, by false pretense, shall obtain any spirituous, malt, brewed, fermented, or vinous liquors, or who shall be drunk or intoxicated in any hotel, tavern, inn, or place of public business, or in any assemblage of people, collected together in any place for any purpose, or in any street, alley, lane, highway, railway, or street car, or in any other public place, shall, on conviction thereof, be punished,” etc.
*25This section is clearly repugnant to the constitutional provision above quoted. By no reasonable construction can the purpose of this section be said to be embraced within the title of the act. The punishment of a person for being drunk, without reference to where he obtained the means of intoxication, can have no possible connection with the object of the act as set forth in its title.
The whole aim of the statute is to regulate and prevent the sale of liquors, and to provide a remedy for those who are injured by illegal sales.
Under the provisions of this section 7, the offense is general against all persons who may be drunk or intoxicated in certain places. It is not aimed at liquor sold under this statute to the person offending. He may be as drunk as he pleases in his own dwelling or office, if a crowd be not assembled, upon liquor sold legally or illegally under the act, and he is not amenable to this section; but if he imports his liquor from abroad, and becomes intoxicated upon it in any of the prohibited places, he is liable to punishment.
The provisions of this section, if faithfully executed, can have no bearing upon the expressed object of the statute, having no tendency to regulate or prevent the sale of liquors, or to provide any remedy to those injured by such sale. It is nothing more nor less than the insertion, in the body of the act, of a clause creating and punishing a misdemeanor entirely foreign to the ostensible purpose of the statute as entitled.
No person reading the title would dream of any such provision being contained in the act. If allowed to stand, the beneficent purpose of the Constitution is nullified and set at defiance.
The section in the Constitution prohibiting legislation of this character, is a wise and wholesome one, intended to prevent legislators from being entrapped into the careless passage of sections and clauses in bills of which the title gives no intimation : People v. Kurtz, 33 Mich. 281.
The propriety of such an inhibition is apparent to all, and it must be observed and protected by the courts.
*26The judgment of the court below is reversed, and the respondent must be discharged from custody.
The other Justices concurred.

 Repealed by act. No. 172, Session Laws of 1887, p. 180.
Act No. 4, Session Laws of 1887, enacts
“That any person who shall be drunk or intoxicated in any hotel, tavern, inn or place of public business, or in any railway car, or street car, or in any street, alley, lane, highway, or railway, or other public place, or in any public assemblage of people, shall, on conviction thereof before any court of competent jurisdiction, be punished by a fine not exceeding twenty dollars, and the costs of prosecution, or by imprisonment in the common jail of the county notexcceding thirty days, or by both such fine and imprisonment in the discretion of the court.”